Citation Nr: 1734478	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-02 099		DATE
	
	

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals frostbite injuries to the feet.


ORDER

Service connection for tinnitus is granted.


FINDING OF FACT

The evidence of record indicates that the Veteran incurred tinnitus during active duty service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had a period of active duty for training with the National Guard from February 1980 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2017.  This case was previously before the Board in December 2012 and August 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The issue of frostbite residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (section 3.303(b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a)).  Tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (section 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

The Veteran seeks service connection for tinnitus, which is a condition capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ( "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  In the June 2017 hearing, the Veteran testified that his tinnitus symptoms began during basic training.  He described three instances of exposure to acoustic trauma, including being in proximity to a large explosion, setting the head space and timing on machine guns on the mortar firing range, and being in proximity to simulator grenades exploding.  His military personnel records indicate that he underwent basic armor training at Fort Knox during his active duty for training period and that he was a cavalry scout beginning in May 1980.  The Veteran further reported in a June 2010 written statement that he continues to experience ringing in his "head and ears" every day, which at times becomes worse.

The Board notes that the Veteran's service treatment records are illegible, and that the Veteran acknowledged in his VA Form 9 that he never sought treatment for tinnitus during or since service as he knew it could not be treated.  Accordingly, there is no medical evidence of the disability, nor is there an opinion regarding whether the Veteran's tinnitus is related to service.  However, as tinnitus is capable of lay observation, the Veteran's consistent and credible reports that he first experienced tinnitus during his active duty for training period and that he has experienced it ever since demonstrate the requisite incurrence and continuity of symptomatology, as well as the existence of a current disability.  See Fountain, 27 Vet. App. at 271; Charles, 16 Vet. App. at 374; Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that an account is not supported by contemporaneous clinical evidence does not render it inherently not credible).  Therefore, service connection for tinnitus is warranted in this case.


REMAND

As for the Veteran's claim for service connection for residuals of frostbite injuries of the feet, the record shows that VA attempted twice to schedule the Veteran for an examination.  The first time, VA scheduled the examination in the wrong jurisdiction, and the Veteran informed VA that he was unable to travel from Kentucky to Illinois for the examination.  The second time, the Veteran contacted VA and asked to reschedule the examination, explaining that he had recently been released from jail and could not miss work as a condition of his parole.  However, no attempts to reschedule the examination appear in the record.

Although the record contains competent lay evidence relating to an in-service frostbite injury as well as lay and medical evidence of current symptoms that might be residuals of that injury, an examination is necessary as there is insufficient evidence to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A remand is therefore necessary to obtain an examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his frostbite residuals, including the One Health clinic.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine whether any current frostbite injury residuals are related to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently found frostbite residuals, including peripheral neuropathy.  

For each residual identified, the examiner should opine whether the disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, including the reported treatment for frostbite therein.

The absence of records reflecting treatment during service for frostbite is not a sufficient basis for a negative etiological opinion.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD: 	K. Josey, Associate Counsel

Copy mailed to:	Kentucky Department of Veterans Affairs



Department of Veterans Affairs


